Citation Nr: 0017006	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  00-19 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
dermatitis of the hands with a history of acne, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had active service from November 1967 to October 
1968.

This appeal arises from an October 1997 rating decision of 
the Boise, Idaho Department of Veterans Affairs (VA) regional 
office (RO), which carried out a proposed reduction in the 
evaluation of the veteran's dermatitis of the hands with a 
history of acne from 50 percent to 10 percent.  The reduction 
was made effective January 1, 1998.  In a February 1999, 
rating decision the RO evaluated the disability as 30 percent 
disabling effective January 1, 1998.



REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in January 1999, the veteran requested a hearing 
before a member of the Board in Washington, D.C.  In June 
2000, the Board requested that the veteran clarify whether he 
still desired a hearing.  Later that month, the veteran 
indicated that he wanted a hearing before a member of the 
Board at the RO.  He has not yet been afforded the 
opportunity for a hearing.  Therefore, in order to comply 
with the requirements of 38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000) this case must be remanded for the following 
action:

The RO should, in accordance with 
applicable laws and regulations, afford 
the veteran the opportunity for a hearing 
before a member of the Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




